Third District Court of Appeal
                                 State of Florida

                            Opinion filed May 25, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                 ________________

                                  No. 3D16-488
                           Lower Tribunal No. 02-23944
                               ________________


                              Martin Jay Walters,
                                      Petitioner,

                                          vs.

                              The State of Florida,
                                     Respondent.


      A case of original jurisdiction – Habeas Corpus

      Martin Jay Walters, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SUAREZ, C.J., and WELLS and SHEPHERD, JJ.

       SUAREZ, C.J.

      Following review of Martin Jay Walters’ petition for writ of habeas corpus,

it is ordered that said petition is successive and hereby denied.
                          ORDER TO SHOW CAUSE

      Furthermore, as it appears that Mr. Walters has submitted multiple pro se

post-conviction appeals,1 we order Mr. Walters to show good cause within thirty

(30) days why he should not be prohibited from filing with this Court any further

pro se appeals, petitions, motions or other proceedings related to his criminal

sentencing in circuit court case number F02-23944.

      We must balance Mr. Walters’ pro se right of access to courts with the

Court’s need to devote its finite resources to legitimate appeals, recognizing the

seriousness of the sanction when the litigant is a criminal defendant. State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999). After this order to show cause and giving

Mr. Walters an opportunity to respond, this Court may prevent such further filings.

See id.

      Petition denied.




1Post-conviction appeals filed by the defendant include: Walters v. State, No.
3D16-171, 2016 WL 803441 (Fla. 3d DCA Mar. 2, 2016); Walters v. State, 130
So. 3d 1288 (Fla. 3d DCA 2014); Walters v. State, 121 So. 3d 560 (Fla. 3d DCA
2013); Walters v. State, 107 So. 3d 422 (Fla. 3d DCA 2013); Walters v. State, 86
So. 3d 1134 (Fla. 3d DCA 2012); Walters v. State, 72 So. 3d 764 (Fla. 3d DCA
2011); Walters v. State, 20 So. 3d 859 (Fla. 3d DCA 2009); Walters v. State, 985
So. 2d 545 (Fla. 3d DCA 2008); Walters v. State, 995 So. 2d 975 (Fla. 3d DCA
2008); Walters v. State, 959 So. 2d 269 (Fla. 3d DCA 2007).

                                        2